   

2939 Albemarle Street, NW

Washi`ngton, DC 20008 , ' 1 534 *_. l
(202) 966-5794 FH.;.§‘;” ‘ 11
k auli me.com QCT 05 2018

m r29 201 CLE§
Septe be , 8 UWM mmc B kmy Coun
§an_ i.lQ§@, M§" irqe»nipi

The Clerk

U.S. Bankruptcy Court
280 South First Street
Roorn 3035

San Jose, CA 95113

Re: TechShop, Inc., Debtor
Cas_e No: 18-50398 MEH 7
Proof of Claim and Request for Notice

Dear sir or madam:

l Was an investor in TechShop, the above-named debtor, Which filed a bankruptcy
petition on February 26, 2018. I never received any notice of this filing nor have l
received any further information about the proceedings When I recently checked the
TechShop Website, l found contact information for the bankruptcy trustee, Whom I Wrote.
Thi's Week, she sent me a copy of a Notice of Possible Dividend that Was apparently filed
in the case, Which included instructions on filing a Proof of Claim. Accordingly, I have
enclosed an original Proof of Claim for filing in this case, as Well as a copy and self-
addressed stamped envelope to be returned to me as a conformed copy.

The trustee’s summary sheet also informed me that TechShop identified parties in interest
for inclusion in a Creditor Matrix and that, in order to receive notices in this case, l must
file a Request for Notice With your office. Please be advised that although l am a
shareholder of record, I have never been provided with any notices. Please also consider
this as such a Request for Notice.

If you have any questions or if I need to provide additional information, I Would
appreciate it if you Would contact me. Thank you very much.

Sincerely yours,

W UQM

enclosures

Case: 18-50398 Doc# 186 Filed: 10/05/18 Entered: 10/05/18 09:08:12 Page 1 of 1

